Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. The judgment affirmed by the Appellate Division purports to expressly sever a determined part of the second counterclaim from the pending portion of that counterclaim. The Court of Appeals will not give effect to a severance which splits a single cause of action (see, Burke v Crosson, 85 NY2d 10, 18, n 5; Sontag v Sontag, 66 NY2d 554, 555).